Case: 2:18-cv-01276-GCS-KAJ Doc #: 40 Filed: 05/10/19 Page: 1 of 9 PAGEID #: 973

IN THE UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO, EASTERN DIVISION

Goldi Y. Capalungan : Civil Action: 2:18-cv-1276
Petitioner, : Judge: George C. Smith
VS. : Magistrate: Kimberly A. Jolson

Emmanuel R. Lee,

Respondent.

 

RESPONDENT’S MEMORANDUM CONTRA TO PETITIONER’S OBJECTIONS TO
THE REPORT AND RECOMMENDATION OF THE MAGISTRATE JUDGE DATED
APRIL 26, 2019

Now comes the Respondent, by and through his legal counsel, and submits this
Memorandum Contra to Petitioner’s Objection to the Report and Recommendation of the
Magistrate Jude Dated April 26, 2019. Respondent requests that this Court find that the Magistrate
Judge did not commit an error in denying the Petitioner’s petition for the return of the minor child
pursuant to the Hague Convention on the Civil Aspects of International Child Abduction (the
“Convention’). In addition, Respondent asks that this Court deny Petitioner’s request for an order
directing that the minor child should be returned to Australia. Further, Respondent asks that this
Court accept the Magistrate Judge’s Report and Recommendation and allow the minor child to
remain at his habitual residence in the United States. The basis for Respondent’s Memorandum
Contra is more fully set forth in the attached Memorandum in Support.

Respectfully submitted,

/s/ Gregg R. Lewis

Gregg R. Lewis 0041229
625 City Park Avenue
Columbus, Ohio 43206

Phone: (614) 221-3938
Fax: (614) 221-3713

Email: grl@egrlfamilylaw.com
Attorney for Respondent
Case: 2:18-cv-01276-GCS-KAJ Doc #: 40 Filed: 05/10/19 Page: 2 of 9 PAGEID #: 974

MEMORANDUM IN SUPPORT

Petitioner has submitted the following two (2) objections to the Magistrate Judge’s
Recommendation and Report:

Objection No. 1 — The Magistrate Judge in her Report and Recommendation incorrectly

found that at the time of the wrongful removal of the minor child that habitual residence of

the minor child had changed from Australia to the United States.

Objection No. 2 — The Magistrate Judge in her Report and Recommendation applied the

acclimatization standard to determine the child’s habitual residence and should have

applied the “shared parenting intent” standard to determine the habitual residence at the

time of the wrongful retention.
Respondent submits that the Magistrate Judge did not error when she found that the minor child
was habitually residing in the United States with his father. Further, Respondent submits that the
Magistrate Judge correctly applied the acclimatization standard when determining the minor
child’s habitual residence. Sixth Circuit precedent supports the determination that the minor child’s
habitual residence is the United States and it supports that the correct standard to apply based on
the facts of this case is the acclimatization standard.

I. Argument to Objection 1

Petitioner wrongfully asserts that the Magistrate Judge incorrectly determined that the
United States has become the minor child’s habitual residence. In her Report and
Recommendation, the Magistrate Judge outlined the five principals used to determine what is
considered to be the habitual residence of a minor child. (See pg. 10 of the Report and
Recommendation). As she noted the court in Robert v. Tesson, stated that the analysis is guided

by the following five principals:

e First, habitual residence should not be determined through the technical
rules governing legal residence or common law domicile. Instead, courts
should look closely at the facts and circumstances of each case.
Case: 2:18-cv-01276-GCS-KAJ Doc #: 40 Filed: 05/10/19 Page: 3 of 9 PAGEID #: 975

e Second, because the Hague Convention is concerned with the habitual
residence of the child, the court should consider only the child’s experience
in determining habitual residence.

e Third, this inquiry should focus exclusively on the child’s past experiences.
Any future plans that the parents may have are irrelevant to our inquiry.

e Fourth, a person can have only one habitual residence.

e Finally, a child’s habitual residence is not determined by the nationality of
the child’s primary care-giver. Only a change in geography and the passage
of time may combine to establish a new habitual residence.

Robert v. Tesson, 507 F.3d 981, 989 (6 Cir. 2007). In addition, the Magistrate Judge followed
Sixth Circuit precedent when determining that the minor child’s habitual residence had changed
from Australia to the United States. As outlined in her decision, she states:

In the case of a wrongful retention, the time begins to run either (1) from the date
the child remains with the abducting parent despite the clearly communicated desire
of the left-behind parent to have the child returned, or (2) when the acts of the
abducting parent are so unequivocal that the left-behind parent knows or should
know, that the child will not be returned. Diagne v. Demartino, No. 2:18-CV-
11793, 2018 WL 3485659, at *11 (E.D. Mich. Sept. 14, 2018) (internal citations
omitted); see also Djeric v. Djeric. No. 2:18-CV-1780, 2019 WL 1046893, at *3
(S.D. Ohio Mar. 5, 2019) (holding that, when determining the date of the alleged
wrongful retention began, “courts looks to the last date upon which it is undisputed
that the child was in the new county with both parents’ consent. Specifically, courts
look to the date when the non-abducting parent was truly on notice that that
abducting parent owas not going to return the — child.”

(See pg. 11-12 of the Report and Recommendation).

The evidence in this case clearly shows that the minor child had been habitually residing
in the United States at the time of the wrongful retention. As noted in her Report and
Recommendation, the Magistrate Judge found that the date of the wrongful retention occurred in
December 2017, or at the latest in January of 2018, after Petitioner returned to Australia without
the minor child. Here, since being brought here in February of 2017 and left here by his mother in

December 2017, the habitual residence of the minor child changed from Australia to the United
Case: 2:18-cv-01276-GCS-KAJ Doc #: 40 Filed: 05/10/19 Page: 4 of 9 PAGEID #: 976

States. The Petitioner did not file her Petition until October of 2018, allowing enough time for the
habitual residence to change from Australia to the United States.

The evidence in this case shows that the minor had become acclimatized to the United
States while under the care of his father. The Magistrate Judge outlines that from the minor child’s
perspective, the United States was his habitual residence as of December 2017. (See pg. 14 of the
Report and Recommendation). In addition, she concludes that the ten (10) months (February 2017
to December 2017) that the minor child has been living in the United States is more than enough
time for his habitual residence to change. Based on the testimony and evidence Petitioner did not
prove by a preponderance of the evidence that Australia was still the habitual residence of the
minor child. The Magistrate Judge concludes that “for every piece of evidence that suggests
Australia was EZL’s habitual residence in February 2017, a similar, if not identical, piece of
evidence supports the conclusion that the United States was EZL’s habitual residence in late
December 2017.” (See pg. 14 of the Report and Recommendation). Since the minor child’s
habitual residence is determined at the time of the wrongful retention or removal, and the alleged
wrongful retention occurred in December 2017, the minor child was habitually residing in the
United States.

In her Objections, Petitioner cites to a series of cases that have no relevance to how the
Court should decide this case, nor are they binding precedent. She points to cases out of the
Eleventh Circuit and the Seventh Circuit that are not controlling precedent to be applied in the
Sixth Circuit. The Magistrate Judge clearly outlined and correctly applied Sixth Circuit precedent
throughout her Report and Recommendation when deciding that the habitual residence had
changed from Australia to the United States. The Sixth Circuit case that Petitioner points to is

Flynn v. Borden to support her first objection that the minor child’s habitual residence is not the
Case: 2:18-cv-01276-GCS-KAJ Doc #: 40 Filed: 05/10/19 Page: 5 of 9 PAGEID #: 977

United States is irrelevant. The facts of that case are very different from the facts of this case; as
the visits the respondent had with the minor child were temporary. Respondent’s time with the
minor child is, and has been, more than temporary. Further, Petitioner claims that the facts of
Palencia v. Perez are similar to the facts of this case. However, in addition to being non-binding
precedent, the case was decided on that fact that the mother in that case made affirmative
representations to return the child and then never did. Respondent never made any affirmative
representations to return the minor child to Petitioner, and it was never his intent that the minor
child should live in Australia. This case is very different than Palencia v. Perez. The minor child
was brought voluntarily by the Petitioner, she signed for all legal documentation as to the care of
the child, she signed an affidavit, signed a shared parenting plan, and changed the Australian Child
Support and Australian Child care arrangements to Respondent’s name.

Therefore, Respondent asks that this court deny Petitioner’s first objections and adopt and
affirm the Report and Recommendation made by the Magistrate Judge.

Il. Argument to Objection 2

Petitioner wrongfully asserts that the Magistrate Judge should have applied the “shared
parental intent” standard when determining the minor child’s habitual residence. The Sixth Circuit
has routinely applied the acclimatization standard and the “shared parenting intent” standard is not
applicable to this case due to the age of the minor child.

The Magistrate Judge did not error when she applied the acclimatization standard when
determining the habitual residence of the minor child. In her Report and Recommendation, the
Magistrate Judge states that the “shared parental intent” standard is a back-up inquiry for children
too young or too disabled to become acclimatized. (See pg. 11 of the Report and

Recommendation).
Case: 2:18-cv-01276-GCS-KAJ Doc #: 40 Filed: 05/10/19 Page: 6 of 9 PAGEID #: 978

In her Objections, Petitioner even acknowledges that the “shared parental intent” standard
is a back-up and is left up to the “lower courts, who are best positioned to discern the unique facts
of the case” when deciding on which standard to use. (See Petitioner’s Objection’s pg. 10).
Further, the Magistrate Judge expressly outlines that the court, as stated in Zaglieri v. Monasky,
generally applies the acclimatization standard and only uses the “shared parental intent” standard
when the “child is two years old or younger at the time of the wrongful removal or retention.”
Taglieri v. Monasky, 907 F.3d 404, 408 (6" Cir. 2018). The Magistrate Judge outlines multiple
cases in which the acclimatization standard for children as young as three years old was applied.
(See pg. 13 of the Report and Recommendation). In addition, the acclimatization standard had been
applied for six-year old twins, who were close in age to EZL at the time of the alleged wrongful
retention. (See pg. 13 of the Report and Recommendation). It was based on these cases and
“guideposts” that she determined she is “compelled to conclude that the acclimatization standard
governs the habitual residence analysis.” (See pg. 13 of the Report and Recommendation).

The Magistrate Judge expressly states that: “Under Sixth Circuit precedent, EZL had
acclimatized to the United States by the time of the alleged wrongful retention in late December
2017. Consequently, the Hague Convention cannot afford Petitioner relief here.” (See pg. 15 of
the Report and Recommendation). She correctly concludes that the shared parental intent of the
parties cannot be considered when determining the habitual residence of a minor child when
applying the acclimatization standard. (See pg. 15 of the Report and Recommendation).

The Magistrate Judge heard the testimony of multiple witnesses, reviewed the evidence
submitted at trial, and reviewed both pretrial motions and post trials motions all on the same matter.
It was clear through the testimony, evidence, and case law that the Magistrate Judge correctly

determined that the correct standard to apply was the acclimatization standard. It was by no error
Case: 2:18-cv-01276-GCS-KAJ Doc #: 40 Filed: 05/10/19 Page: 7 of 9 PAGEID #: 979

that the Magistrate Judge came to this conclusion after conducting the trial, hearing from
witnesses, and reviewing the evidence. The case law outlined in her Report and Recommendation
is controlling, binding, and the correct standard in which this court should use to determine the
habitual residence of the minor child.

Further, prior to Petitioner’s objections being filed, at no point did she argue that the Sixth
Circuit should apply the “shared parental intent” standard for determining the habitual residence
of a minor child. In her Memorandum Contra to Respondent’s Motion for Summary Judgment,
and other documents filed and reviewed by the Magistrate Judge, she expressly relies on Taglieri
v. Monasky and Ahmed v. Ahmed to show that the acclimatization standard is used to determine
habitual residence. It has not been until her objections that she believes the Court should apply this
incorrect standard because the Report and Recommendation was not in her favor. There is no
inequity in the Report and Recommendation, as Petitioner falsely believes, because the Magistrate
Judge used the correct standard and applied Sixth Circuit precedent to the facts of this case. She
made an express determination that although this is a difficult case, the minor child should remain
in the United States as he had become acclimatized to his surroundings.

In the event the Court wishes to apply the shared parental intent standard, the Respondent
believes that the outcome of this case would be the same. It was the intent of the parties at the
beginning of their relationship and after the birth of the minor child that they all were to end up
living in the United States. The facts indicate that the real intent of the parties was for them to be
a family in the United States. Petitioner allowed the minor child to obtain U.S. Citizenship,
changed the Australian child support arrangements, and entered into a shared parenting plan with
Respondent, all while the minor child was living in the United States with his father. All of these

things indicate that the shared parental intent was that the minor child live in the United States
Case: 2:18-cv-01276-GCS-KAJ Doc #: 40 Filed: 05/10/19 Page: 8 of 9 PAGEID #: 980

with both his mother and his father. Petitioner’s intent differed from Respondent’s and therefore
there can be no “shared” parental intent.

Petitioner’s second objection should be overruled and the Respondent asks that this Court
adopt and affirm the conclusions and decision outlined in the Report and Recommendation filed
by the Magistrate Judge.

I. Conclusion

The Magistrate Judge correctly used the acclimatization standard to determine that the
minor child has been habitually residing in the United States with his father since February 2017.
Respondent requests that this Court find that the Magistrate Judge did not commit an error in
denying the Petitioner’s petition for the return of the minor child pursuant to the Hague Convention
on the Civil Aspects of International Child Abduction (the “Convention”). In addition, Respondent
asks that this Court deny Petitioner's request for an order directing that the minor child should be
returned to Australia. Further, Respondent asks that this Court accept the Magistrate Judge’s
Report and Recommendation and allow the minor child to remain at his habitual residence in the

United States.

Respectfully submitted,

/s/ Gregg R. Lewis

Gregg R. Lewis 0041229
625 City Park Avenue

Columbus, Ohio 43206

Phone: (614) 221-3938

Fax: (614) 221-3713

Email: grl@grlfamilylaw.com
Attorney for Respondent

 
Case: 2:18-cv-01276-GCS-KAJ Doc #: 40 Filed: 05/10/19 Page: 9 of 9 PAGEID #: 981

CERTIFICATE OF SERVICE

Thereby certify that an accurate copy of Respondent’s Memorandum Contra to Petitioner’s
Objections to the Report and Recommendation of the Magistrate Judge Dated April 26, 2019, was
sent via email/e-filing to Petitioner’s Attorney:

Gary J. Gottfried

608 Office Parkway, Ste. B
Westerville, Ohio 43082
Gary(@Gottfriedlaw.com

on this 10" day of May 2019.

Respectfully submitted,

/s/ Gregg R. Lewis

Gregg R. Lewis 0041229
625 City Park Avenue

Columbus, Ohio 43206

Phone: (614) 221-3938

Fax: (614) 221-3713

Email: grl@grlfamilylaw.com
Attorney for Respondent

 
